DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-14 of Applicant’s reply, filed 3/4/2021, with respect to the rejections of claims 1, 3-5, 7, and 9-10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 7, and 9-10 under 35 U.S.C. § 103 have been withdrawn. 

Applicant's arguments with respect to the rejection of claims 11 and 12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant contends the following regarding the teachings of Chaney et al. (US 2017/0118918 A1) [hereinafter “Chaney”] on page 14 of the reply:


    PNG
    media_image1.png
    235
    582
    media_image1.png
    Greyscale


Examiner disagrees.

110 (see [0078]). Chaney teaches that, at block 452, the bale forming machine determines whether the completed bale can be deposited at the current location by accessing sensors 266 to determine “the slope of the current terrain on which the baler resides” (see [0087]). As can be seen in at least Figure 3, the sensors 266 are clearly a part of the bale forming machine 110. 
As such, Chaney does in fact teach the control system includes “a sensor mounted to the baling vehicle for measuring the pitch of the ground behind the baling vehicle”, as is claimed in amended claim 11. Accordingly, Applicant’s arguments are not persuasive and claim 11 stands rejected as presented below. 
Furthermore, Applicant makes the same arguments for the allowability of claim 12 as made with respect to the rejection of claim 11 (see page 16 of Applicant’s reply). As claim 11 stands rejected, so too does claim 12 as presented below in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaney et al. (United States Patent Application Publication No. US 2017/0118918 A1) [hereinafter “Chaney”] in view of Logan et al. (United States Patent Application Publication No. US 2008/0027599 A1) [hereinafter “Logan”].

Regarding claim 11, Chaney teaches a control system for a self-propelled baling vehicle for forming a bale of material (machine 110 of Chaney), the control system comprising:
a sensor mounted to the baling vehicle for measuring the pitch of the ground behind the baling vehicle (sensors 266; see [0087] and Figure 3); and
810 of Chaney), the controller including a processor and a memory device (processing unit 820 and system memory 830 of Chaney), the memory device storing instructions that when executed by the processor cause the processor to (see [0119] of Chaney):
operate a drive system of the baling vehicle to maneuver the baling vehicle from a first position to a second position at which the bale is ejected from the baling vehicle (see [0036] and [0086]-[0091] of Chaney);
operate a baling system of the baling vehicle to eject the bale while the baling vehicle is at the second position (see [0036] and [0091] of Chaney). 

Chaney does not expressly teach the controller is configured to operate the drive system to maneuver the baling vehicle back to the first position. Chaney teaches that after the bale is deposited, if there is more material to bale, the process flows back to determining the position of the baler and controlling operation of the baler (see flow of blocks 454, 474, and 412 in Figures 7A and 7B).
Logan generally teaches systems and methods for controlling an autonomous vehicle to deliver a package at a destination and return to an origin point for further operation (see Abstract). Logan teaches a vehicle that transports goods to a desired location and then returns to its original operating point for repetitive operations (see [0029]-[0031]). Logan teaches this allows for autonomous operation of repetitive trips, thereby saving time in the applied endeavor. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Chaney such that the controller operates the drive system to maneuver the baling vehicle back to the first position after depositing the bale at the proposed location, in view of Logan, as Logan teaches doing so allows for increased efficiency in the repetitive transportation of goods, such as in the case of the invention taught by Chaney. One of ordinary skill in 

Regarding claim 12, the combination of Chaney and Logan, as applied to claim 11 above, teaches a non-transitory computer readable medium containing non-transitory instructions that, when executed by a processor, cause the processor to (see [0119] of Chaney):
cause a sensor to measure the pitch of the ground behind a self-propelled baling vehicle (see [0087] of Chaney);
operate a drive system of the baling vehicle to maneuver the baling vehicle from a first position to a second position at which the bale is ejected from the baling vehicle (see [0036] and [0086]-[0091] of Chaney);
operate a baling system of the baling vehicle to eject the bale while the baling vehicle is at the second position (see [0036] and [0091] of Chaney); and
operate the drive system to maneuver the baling vehicle back to the first position (see [0029]-[0031] of Logan and the rejection of claim 11 above). 

Regarding claim 19, the combination of Chaney and Logan further teaches the second position is a position in which the baling vehicle is rotated from the first position (see [0086]-[0091] of Chaney, wherein the orientation of the bale forming machine 110 can change between the initial position to the ejection position). 

Regarding claim 20, the combination of Chaney and Logan does not expressly teach the second position is about 90o from a direction of travel of the baling vehicle during bale formation. However, as o. 

Regarding claim 21, the combination of Chaney and Logan further teaches the processor causes a sensor that is mounted to the baling vehicle to measure the pitch of the ground behind the baling vehicle (sensors 266 of Chaney; see [0087] and Figure 3 of Chaney). 

Allowable Subject Matter
Claims 1, 3-5, 7, 9-10, and 13-18 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669